Kellogg, J.:
By the inventory the appraisers, in Schedule A, set off to the widow the specific items of personal property as directed by subdivisions 1 to 4 of section 2713 of the Code of Civil Procedure. In Schedule B they set off to her the remaining household furniture of the value of $28.40, and not finding enough furniture to make up $150 added $137.60 of value in cows and other property. By Schedule 0, under subdivision 5 of the section, they set off to her $150 of other property. The creditors, at the making of. the inventory and upon the accounting, contended that the $137.60 in Schedule B was assets to be accounted for by the administrator and could not properly be set off for the widow. The surrogate held the appraisement proper and gave the administrator credit for the amount. Subdivision 4 of the section, which directs the appraisers to set off other household furniture not exceeding $150 in value, is relied upon to sustain the action of the appraisers and the surro*516gate. The ■ language ■ of the statute is plain, and the most liberal construction of its provisions cannot bring cows and property of that class under the head of household furniture. (Jfatter of Bibolt, 102 App. Div. 29 ; Bauous v. Stover, 24 Hun, 109.)
In the other schedules- the widow was allowed all the property provided for by the statute, and this $131.60 was assets and should be administered as such.
The final order of the surrogate is, therefore, reversed, without costs, and the matter is remitted to that court for further action.
All concurred.
Decree reversed, without costs, and the matter remitted to the" Surrogate’s Court for further action. ■